Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to the amendment filed 03/29/2022. Claims 1-20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 – 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of Patent application No. 11,128,532 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is broader than the patent claim.


With respect to claim 1 of the instant application, please refer to the table below, which illustrates the obvious relationship of the claim limitations at issue:
. 


Application:  11,128,532 B2
Instant application
Claim 1
1.    A method comprising: at a call control entity configured to communicate with Internet Protocol (IP) phones over a network: 






responsive to a configuration request from a new IP phone that is to replace an existing IP phone, determining there is no existing IP phone record for the new IP phone; responsive to the determining, acquiring from the new IP phone a directory number associated with a user and that is to be used when making calls with the new IP phone; searching for an existing IP phone record for the existing IP phone based on the directory number; when the existing IP phone record is found, creating for the new IP phone a new IP phone record associated with the directory number, and copying existing configuration information from the existing IP phone record to the new IP phone record; and configuring the new IP phone with the existing configuration information. 
Claim 1
1. A method comprising: at a call control entity configured to communicate with Internet Protocol (IP) phones: creating a mapping between (i) a headset identifier of a headset connected to a first IP phone registered with the call control entity, and (ii) an identifier associated with the first IP phone and by which an existing first IP phone record for the first IP phone is accessible; upon receiving a configuration request from a second IP phone not registered with the call control entity, determining there is no existing IP phone record for the second IP phone; responsive to the determining, acquiring from the second IP phone the headset identifier when the headset is connected to the second IP phone; accessing the first IP phone record based on the headset identifier and the mapping; creating a second IP phone record for the second IP phone, and copying existing configuration information from the first IP phone record to the second IP phone record; and configuring the second IP phone with the existing configuration information.







Response to Argument(s)
Applicant's argument(s) filed on March 29, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

The applicant’s argument revolves around that Claim 1 of the present application is directed to a technique for replacing an existing Internet Protocol (IP) phone with a new IP phone using a headset (HS) for both of the IP phones. In contrast, the claims of U.S. Pat. No. 11,128,532 are not directed to replacing an existing IP phone with a new IP phone using a headset for both of the IP phones, and do not recite any features directed to a headset. Accordingly, claim 1 (and the other independent claims) of the present application are believed to be patentably distinct from all of the claims of U.S. Pat. No. 11,128,532, and therefore Applicant respectfully requests withdrawal of the above-mentioned double patenting rejection in view of that patent.

• In response to argument(s): 
Examiner respectively disagrees. Applicant is reminded that the double patenting rejection applied is non-statutory obviousness-type double patenting. Regarding claim 1, as shown on the table above, the Patent application 11,128,532 discloses “upon receiving a configuration request from a second IP phone not registered with the call control entity, determining there is no existing IP phone record for the second IP phone” (See Claim 1); “responsive to the determining, acquiring from the second IP phone the 
     US 2019/0082477 (Burton) is an example of a prior art that discloses performing extension mobility to IP phones via a headset connection.     


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468